      Case 1:19-cv-00148-BSJ Document 39 Filed 11/18/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAUREN WALLIS                     :    CIVIL ACTION
                                  :
          v.                      :
                                  :
TEVA PHARMACEUTICALS USA,         :
INC., et al.                      :    NO. 18-3990

                               ORDER

          AND NOW, this    18th   day of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women’s Inc.,

CooperSurgical, Inc., and The Cooper Companies, Inc. to transfer

this action under 28 U.S.C. § 1404(a) to the United States

District Court for the District of Utah is GRANTED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                      J.
